Citation Nr: 1803926	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  15-14 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disorder (to include post-traumatic stress disorder (PTSD), depression, and anxiety).

2.  Entitlement to nonservice-connected pension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to January 1963. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decisions by the Department of Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of the hearing is associated with the claims file and has been reviewed.

In a Board decision of August 2010, service connection for PTSD was denied, and in a Board decision of May 2011, service connection for an acquired psych disorder other than PTSD was denied.  During the course of this claim, the Veteran has not made the distinction between his claim for a psychiatric disorder and a separate claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

Regarding the petition to reopen the claim of service connection for a chronic acquired psychiatric disorder (to include depression and anxiety) other than PTSD, (now expanded to include the claim for PTSD), although the RO reopened the claim when it decided the underlying issue on the merits in the April 2012 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

During the course of this appeal, the Veteran filed separate and new claim for entitlement to service connection for a heart, neurological, and skin disorders, and for a total disability rating based upon individual unemployability.  In other documents, he appears to file claims for and increased rating for bilateral hearing loss, glaucoma, and poisoning (related to exposure to Camp LeJeune waters).  These issues are not ripe for appellate review and are not addressed in this decision.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  A May 2011 Board decision denied service connection for acquired psychiatric disorders other than PTSD.

2.  Evidence received since the time of the May 2011 final Board decision is cumulative of that at the time of the prior final denial of the claim of service connection for acquired psychiatric disorders other than PTSD and not new or material.

3.  An April 2012 RO decision granted the Veteran's application to reopen a claim of service connection for acquired psychiatric disorders other than PTSD.  

4.  The Veteran did not have active wartime service.


CONCLUSION OF LAW

1.  The May 2011 Board decision is final.  38 U.S.C. § 7104 (2012).

2.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for acquired psychiatric disorders other than PTSD.  38 U.S.C. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).

3.  The criteria for non-service connected pension benefits have not been met. 
38 U.S.C. §§ 101(2), 1521, 5107(a) (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2017).  See also Quartuccio v. Principi, 16 Vet.  App. 183 (2002); Pelegrini v. Principi, 18 Vet.  App. 112 (2004); Dingess v. Nicholson, 19 Vet.  App. 473 (2006). 

In the instant case, the duty to notify has been met.  See June 2007, October 2011 and February 2012 VCAA/DTA Letters.  In light of the foregoing, nothing more is required.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The Veteran has been afforded VA examinations in relation to his claim of service connection for acquired psychiatric disorders other than PTSD.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed.  Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet.  App. 456 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

II.  New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  

A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed.  Cir. 2008); see also Robinson v. Peake, 21 Vet.  App. 545, 550 (2008) (noting that a final denial on one theory is a final denial on all theories).  

The United States Court of Appeals for Veteran's Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet.  App. 110, 117 (2010).  

In determining whether new material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (2017) require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The May 2011 Board decision denied the claim of service connection for acquired psychiatric disorders other than PTSD because, in substance, the record did not show the Veteran was seen for a psychiatric disorder in-service, diagnosed with a psychosis in the first post-service year, or a medical link between his post-service acquired psychiatric disorders other than PTSD (i.e., a narcissistic personality disorder) and his military service.  Additionally, the Board found that a preponderance of the evidence of record established that the Veteran had a narcissistic personality disorder, and as such, not a disease within the meaning of legislation provided for VA compensation benefits.  See 38 C.F.R. § 3.303 (2017).  

Evidence added to the record since May 2011 includes additional VA and private medical records; service personnel records, medical records; additional statements from the Veteran, his ex-wife, a family friend; and the transcript of the October 2017 Board hearing. 

The additional medical evidence received reflects the Veteran's medical conditions.  While this evidence is "new" in the sense that it was not previously before agency decision makers, none of the medical records documenting the Veteran's medical conditions actually constitutes new and material evidence to reopen the previously denied claim.  Records received from the Hawaii VAMC show treatment for depressive disorder, delusional disorder, and narcissistic personality disorder.  New Orleans VAMC records also show a history of anxiety and depression.  These records fail to provide any evidence linking the conditions to his military service.  Additionally, the later records state that it does not appear that the Veteran met the criteria for any Axis I disorder, including depression.  An examiner expressed that it is possible that the Veteran's deficits fall more within the frame of a personality disorder.  Although treatment notes show that the Veteran's time in the military affected him negatively, the records also revealed other stressors to include financial, family, and getting established as a painter again.  None of the records show that any of the attending VA physicians provided an opinion a link between the Veteran's current diagnosis(es) and military service.  In a February 2016 treatment note the physician found that the Veteran was diagnosed with PTSD by history but was not found to meet the criteria for PTSD, he was found to have narcissistic personality disorder.  

The Board determines that the evidence above is new in that it was not available for review when the previous decision was made; the evidence is not "material" for purposes of reopening the claim for service connection.  Simply stated, the additional medical evidence does not relate to the basis for the prior final denial-essentially, that the evidence did not support a finding that there exists a medical nexus between the Veteran's chronic acquired psychiatric disorder and service.

The Veteran submitted a letter, received in November 2011, from his ex-wife, K. T. in support of his claim.  The letter reported that the Veteran was unable to handle routine family responsibilities, his employment was erratic, that he was withdrawn and isolated, that he stopped enjoying recreational and leisure activities, and became increasingly depressed and anxious.  The letter detailed that the Veteran and K. T. were married from 1970 to 1978.  

The Veteran also submitted a letter in June 2012, detailing his experiences during military service.  He reported starting therapy for depression and anxiety, over twenty years after service.  In addition, he reported that he has been receiving Social Security benefits for your mental health disabilities since 1985.  

As with the medical evidence, the additional lay statements and testimony received appears to be "new," in the sense that it was not previously before agency decision makers.  However, as the substance of the lay statements and testimony received is essentially cumulative of evidence already of record, such evidence does not appear to constitute new evidence within the meaning of 38 C.F.R. §  3.156(a) (2017). 

Even if new, however, additional lay statements received from individuals not shown to have the appropriate training and expertise to opine on the complex medical matters on which this claim turns would not provide a sufficient basis to reopen the previously denied claim for service connection. 

There is no question that a layperson is competent to report matters within his or her personal knowledge, such as symptoms experienced or observed.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to report on some medical matters, such as those that may be perceived through the senses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific medical matters of whether the Veteran meets the diagnostic criteria for a chronic acquired psychiatric disorder other than PTSD, and the etiology of any such disability (to include whether the disability is etiologically-related to his military service)-the matters upon which this claim turns-are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that laypersons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value. 

Therefore, where, as here, resolution of the appeal turns on medical matters not capable of being established by lay assertions, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993)

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a chronic acquired psychiatric disorder other than PTSD, are not met.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

III.  Nonservice-connected pension

In the instant case, the Veteran filed a claim seeking to establish eligibility for nonservice-connected pension in November 2010.  The Veteran served on active duty from April 1959 to January 1963.  The RO's April 2012 determination informed the Veteran that, as he did not have wartime service, therefore VA pension benefits could not be paid.

The Veteran contends that he served during the Vietnam era.  That period is defined by VA as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period begins on August 5, 1964 and ends on May 7, 1975.  38 U.S.C. § 101 (29) (2012); 38 C.F.R. § 3.2 (f) (2017).

The Veteran asserts that he was part of a mission that stationed him in Thailand around January/ March 1961 and since he was in the region of Vietnam, he should be considered to have served in Vietnam.  See June 2012 Correspondence letter.  Even if the Board resolved all doubt in favor of the Veteran's assertions that he was stationed in Thailand in January or March 1961, service in Thailand is not service in the Republic of Vietnam.  It explicitly states in 38 C.F.R. § 3.2 (f) (2017) that the war period from February 28, 1961 to May 7, 1975 was only for those Veterans who were serving in the Republic of Vietnam during that time.  Furthermore, the timeframe that the Veteran gave for his claimed service in Thailand would not satisfy the 90 day requirement of 38 C.F.R. § 3.3 (2017).  See June 2012 Correspondence letter.  Records from the Veteran's service file do not show that the Veteran was ever "boots on the ground" in the Republic of Vietnam and therefore would have to have served between August 5, 1964 and May 7, 1975 to meet the requirements under 38.C.F.R. §§ 3.3, 3.2 (f) 2017.  The Board finds that the official military records are more credible than lay statements made decades later for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In sum, the Veteran did not have active service during the Vietnam conflict because his active service ended prior to August 5, 1964 and he was not stationed in the Republic of Vietnam between February 28, 1961, and May 7, 1975.  Thus, the Veteran does not have the requisite "wartime" service, and the claim for non-service connected pension must be denied due to the lack of entitlement under the law.


ORDER

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD.  The request to reopen this claim is denied.  

2.  Entitlement to non-service connected pension benefits is denied.



REMAND

A SOC has not been sent to the Veteran regarding the issue of entitlement to service connection for PTSD.  Manlincon, supra.  The Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an AOJ and the AOJ failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

In November 2010, the Veteran submitted a request to reopen the claim for acquired psychiatric disorder, which under Clemons should have included a claim for PTSD, a statement of the case (SOC) should have been issued in relation to PTSD.  To date, the Veteran has not been provided a Statement of the Case in regards to his PTSD claim or given an opportunity to perfect the appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  A SOC must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2017), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issue of entitlement to service connection for PTSD (if he so desires) by filing a timely substantive appeal.  Thereafter, the case should be returned to the Board only if the appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


